Citation Nr: 0805377	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-36 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and if so, whether the 
reopened claim should be granted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psoriasis (claimed as a skin disability due to Agent Orange 
exposure) and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to March 
1974.  The veteran's discharge for the period of his service 
from December 4, 1973, to March 5, 1974, was under 
dishonorable conditions.  

A July 1987 Administrative Decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, found that the veteran is entitled to health care 
for any disability determined to be service connected for the 
period from December 4, 1969, through March 5, 1974.  There 
is no bar to VA benefits in connection with the veteran's 
service from December 4, 1969, through December 3, 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the RO in 
Winston-Salem, North Carolina.

The December 2006 supplemental statement of the case notes 
receipt of a Substantive Appeal in September 2004.  The 
veteran filed this VA Form 9 (Appeal to Board of Veterans' 
Appeals) one year after issuance of the September 2003 
statement of the case, and over two years after the veteran 
had received notice of the April 2002 rating decision here on 
appeal.  

A May 2004 letter from the RO notified the veteran that the 
appeal period had expired and that the April 2002 decision 
was final as to the PTSD claim alone.  However, later notice 
letters from January 2005 and July 2005, and from February 
2006, as well as writings in connection with VA's continuing 
attempts at stressor verification, addressed the veteran's 
PTSD claim as an ongoing claim that was still being 
developed.  Moreover, the RO later readjudicated the 
veteran's claim in the December 2006 supplemental statement 
of the case as a service connection issue that related back 
to the April 2002 decision and the September 2004 Substantive 
Appeal of that decision.  The question of whether the record 
includes a timely Substantive Appeal as to the April 2002 
rating decision was thereby tacitly answered in the 
affirmative.  

The Board finds that given the RO's de facto failure to 
resolve this question of jurisdictional authority prior to 
the appeal's certification to the Board, that question is 
resolved in favor of the Board properly having jurisdiction 
over the veteran's case.  See Gonzalez-Morales, 16 Vet. App. 
556 (2003).

Although the RO's April 2002 rating decision here on appeal 
adjudicated the veteran's PTSD claim as a claim for service 
connection without addressing the question of whether new and 
material evidence has been submitted to reopen the 
appellant's claim for service connection for PTSD, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for psoriasis 
is addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  In an unappealed November 1987 rating decision, the RO 
denied the veteran's claim for service connection for PTSD.

2.  The evidence associated with the claims files subsequent 
to the November 1987 rating decision includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the PTSD claim.

3.  The veteran did not engage in combat with the enemy, and 
the occurrence of a claimed in-service stressor supporting 
the current diagnosis of PTSD has not been corroborated.

4.  Hepatitis C was not present in service and is not 
etiologically related to any incident of service other than 
the veteran's abuse of drugs.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.301, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language  
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time"  
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in September 2001, prior to the 
initial adjudication of the claims.  Although the veteran has 
not been provided notice with respect to the disability-
rating or effective-date element of the claims, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for PTSD or hepatitis C.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claims is no more than harmless error.  

The record also reflects that the veteran's service medical 
records and VA treatment records have been obtained.  
Although the veteran was not afforded a VA examination to 
determine the etiology of his PTSD or hepatitis C, the Board 
has determined that no such examination is required in this 
case because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such examinations would result in evidence 
to substantiate either claim.  In this regard, the Board 
notes that any medical opinion linking the veteran's claimed 
conditions to service would be based on a history the Board 
has determined to be inaccurate.  

Neither the veteran nor his representative has identified any 
other evidence that could be obtained to substantiate either 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Claim to Reopen 

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2007), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

Analysis

The veteran claims that his PTSD is related to his active 
service, to include multiple incidents of combat with the 
enemy.

Entitlement to service connection for PTSD was denied in an 
unappealed rating decision of November 1987 based on the 
veteran's failure to report for a scheduled examination.  The 
evidence then of record did not show that he had been 
diagnosed with PTSD.

The subsequently received evidence documents multiple 
diagnoses of PTSD.  In addition, for purposes of determining 
whether this claim should be reopened, the Board presumes 
that the veteran's testimony and statements to the effect 
that he was exposed to numerous stressor incidents in service 
are credible.  Therefore, the Board concludes that the 
evidence added to the record includes evidence that is not 
cumulative or redundant of the evidence previously of record 
and is so significant that it must be considered to fairly 
consider the merits of the claim.  Accordingly, reopening of 
the claim is in order.

Service Connection for PTSD and for Hepatitis C

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, but no compensation will be paid if the disability 
is the result of the veteran's own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.301, 3.303 (2007).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown,  
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App.  
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

PTSD

The veteran contends that he has PTSD as a result of service 
stressors.  Specifically, he alleges numerous incidents, 
including his killing of at least one enemy fighter; 
witnessing or being proximate to other people being killed; 
being subjected to mortar rounds and sniper and small arms 
fire; and performing mortuary service duties that affected 
him psychologically.

The veteran has verified service in Vietnam from January 6, 
1971, through April 15, 1971.  The veteran's military 
occupation specialty during his Vietnam tour was "G-1 Marine 
Liaison," an administrative clerk assigned to the personnel 
staff director.  The Board notes that the veteran is not the 
recipient of any medal that customarily denotes combat.  The 
service records do not show that the veteran participated in 
combat or otherwise verify any of his claimed stressors.  
Indeed, a November 1973 medical statement in his Army 
administrative discharge records notes that the veteran 
reported that he had not seen combat in Vietnam.  Some of the 
veteran's claimed stressors from his Vietnam tour fall 
outside the time period of his verified service in Vietnam.  
As to all claimed stressors, however, the U.S. Marine Corps 
Archives and Special Collections Branch Library in Quantico, 
Virginia has been unable to provide any verification.  The 
Board further notes that the veteran has not given any 
corroborating evidence of a single claimed stressor.  

Accordingly, the Board concludes that the veteran did not 
participate in combat in the enemy and there is no credible 
evidence that a stressor supporting a diagnosis of PTSD 
occurred.  Therefore, service connection is not warranted for 
PTSD.  In reaching this decision, the Board has determined 
that application of the evidentiary equipoise rule is not 
required because the preponderance of the evidence is against 
the claim.

Hepatitis C

The veteran has variously claimed to have contracted 
hepatitis C through needle gun vaccinations and sharing 
toothbrushes and razors; blood transfusions; and receiving 
tattoos.

VA treatment records show that the veteran is currently 
diagnosed with hepatitis C.  The earliest recorded diagnosis 
is from December 1997.  Service medical records, however, do 
not document any blood transfusions or any of the other 
claimed exposure events.  Although service medical records 
show the veteran having entered service with tattoos, they do 
not document him having received any additional tattoos prior 
to discharge.  Medical and other records documenting his 
illegal intravenous drug use in service, however, do provide 
ample evidence of risk factors for hepatitis C.  As noted 
above, service connection is prohibited for disability 
resulting from drug abuse.

There is no medical evidence of record that relates the 
veteran's hepatitis C to his reported risk factors.  In 
essence, the evidence of a nexus between the veteran's 
claimed disability and his active service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2  Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that service connection is 
not warranted for hepatitis C.  In reaching this decision, 
the Board has determined that application of the evidentiary 
equipoise rule is not required because the preponderance of 
the evidence is against the claim.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for PTSD is granted.

Service connection for PTSD is denied. 

Service connection for hepatitis C is denied.


REMAND

An August 1998 rating decision denied entitlement to service 
connection for psoriasis.  The veteran's claim to reopen a 
claim for service connection for psoriasis was received in 
May 2001. 

The RO on several occasions has supplied the veteran with 
definitions of what constitutes new and material evidence 
sufficient to reopen a claim.  Unfortunately, none of the 
definitions the veteran has been given reflect the regulation 
that is actually applicable to his claim to reopen.  As noted 
above, the amended definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The Board also notes that the Court has held that, because 
the terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  The Court further held that the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

Therefore, the veteran and his representative are to be sent 
notice letters that inform them of the provisions of 
38 C.F.R. § 3.156(a) (2001), identify the bases for the prior 
denial of the claim for service connection for psoriasis, and 
inform them of the kind of evidence that would be considered 
new and material in the veteran's case.  

The Board also notes that the appellant has not been provided 
notice with respect to the disability-rating and effective-
date elements of his claim. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice as to the 
disability-rating and effective-date 
elements of his claim, as well as the 
notice specified by the Court in Kent.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

3.  Then, the RO or the AMC should 
adjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


